884 F.2d 1388Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Darnell JONES, Plaintiff-Appellant,v.James E. JOHNSON, Defendant-Appellee.
No. 89-6652.
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1989.Decided Aug. 23, 1989.Rehearing Denied Sept. 25, 1989.

Darnell Jones, appellant pro se.
Mark Ralph Davis, Office of the Attorney General of Virginia, for appellee.
Before PHILLIPS, MURNAGHAN, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Darnell Jones appeals the district court's order dismissing this 42 U.S.C. Sec. 1983 action for failure to demonstrate administrative exhaustion.  Acting pursuant to 42 U.S.C. Sec. 1997e, the district court ordered appellant to exhaust administrative remedies and to advise the court within ninety (90) days of the result of the administrative proceedings or to file a statement at the end of ninety days indicating exhaustion was not complete.  Prior to the expiration of the ninety day period, Jones filed a statement describing his dissatisfaction with the progress of the administrative grievance procedure.  The district court dismissed the case without prejudice upon expiration of the ninety (90) day period, appellant not having complied with its order.


2
The district court could properly require exhaustion of administrative remedies under 42 U.S.C. Sec. 1997e.  Its dismissal of the action, without prejudice, when appellant failed to comply with its order was not an abuse of discretion.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


3
AFFIRMED.